DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 8-14, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumarasamy et al. (US Pub. No. 20130262638) in view of Liu et al. (US Pub. No. 20170195318).

With respect to claim 1, Kumarasamy et al. teaches an apparatus for cluster configuration backup, comprising:

a data collection module that automatically without human intervention receives configuration data for a cluster (“the system can automatically detect the configuration and resource usage of the physical machine and determine a desired configuration and location of the new virtual machine,” See Paragraph 24), wherein the cluster comprises a plurality of individual computing nodes, and the configuration data comprises configuration data for each individual computing node of the plurality of individual computing nodes (“physical configuration determination component 230 uses the 

a storage module that stores the configuration data for the cluster, wherein the storage module stores multiple versions of the configuration data taken at different times (“storing, tracking, and using non-production copies of data from a physical machine, such as snapshot copies and backup copies, in order to migrate production data or metadata so that it is accessible and useable by a new virtual machine,” See Paragraph 42).  Carey does not disclose a code generation module.
However, Liu et al. teaches a code generation module that forms a machine-readable code that corresponds to the stored configuration data for the cluster (“each new IoT device 101-105 is assigned a unique code which is communicated to the IoT hub 110 during the pairing process. For example, the unique code may be embedded in a barcode,” See Paragraph 58), wherein the code generation module: 

obtains a storage location from to the stored configuration data (“network credentials to a secure storage location,” See Paragraph 110);

determines a storage time from the stored configuration data (“timestamp,” See Paragraph 150);

determines authentication data corresponding to an administrator of the cluster (“authenticate the client device or its owner using password verification, biometric identification, cross-referencing an identifier of the client device with a set of known authorized devices, or other such verification techniques,” See Paragraph 87); and



wherein at least a portion of the data collection module, the storage module, and the code generation module comprises one or more of hardware and executable code, the executable code being stored on one or more non-transitory computer readable storage media (“browser-executable code,” See Paragraph 128).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Kumarasamy et al. (migration of an existing system) with Liu et al. (automatic wireless network authentication in an IoT system).  This would have facilitated registration and configuration of a new device using a machine-readable code.  See Liu et al. Paragraphs 2-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: configuration data.  

The Kumarasamy et al. reference as modified by Liu et al. teaches all the limitations of claim 1.  With respect to claim 3, Liu et al. teaches the apparatus of claim 1, wherein the storage location comprises a uniform resource locator (“network credentials to a secure storage location,” See Paragraph 110).

The Kumarasamy et al. reference as modified by Liu et al. teaches all the limitations of claim 1.  With respect to claim 4, Liu et al. teaches the apparatus of claim 1, wherein the storage time comprises a timestamp (“timestamp,” See Paragraph 150).

The Kumarasamy et al. reference as modified by Liu et al. teaches all the limitations of claim 1.  With respect to claim 5, Liu et al. teaches the apparatus of claim 1, further comprising a distribution module that provides the machine-readable code to an administrator of the cluster, wherein the machine-readable code is used to restore the configuration data to the cluster (“system administrator,” See Paragraph 54).

With respect to claim 6, Kumarasamy et al. teaches a method for cluster configuration backup, comprising:

receiving, by use of a processor automatically without human intervention, configuration data for a cluster (“the system can automatically detect the configuration and resource usage of the physical machine and determine a desired configuration and location of the new virtual machine,” See Paragraph 24), wherein the cluster comprises a plurality of individual computing nodes, and the configuration data comprises configuration data for each individual computing node of the plurality of individual computing nodes (“physical configuration determination component 230 uses the configuration data 222 to determine the configuration, performance, and usage of an existing physical machine whose functionality is being migrated to a virtual machine,” See Paragraph 42);

storing the configuration data for the cluster, wherein the storage module stores multiple versions of the configuration data taken at different times (“storing, tracking, and using non-production copies of data from a physical machine, such as snapshot copies and backup copies, in order to migrate production data or metadata so that it is accessible and useable by a new virtual machine,” See Paragraph 42).  Kumarasamy et al. does not disclose a code generation module.
However, Liu et al. teaches forming a machine-readable code that corresponds to the stored configuration data for the cluster (“each new IoT device 101-105 is assigned a unique code which is communicated to the IoT hub 110 during the pairing process. For example, the unique code may be embedded in a barcode,” See Paragraph 58), wherein forming the machine-readable code comprises: 

obtaining a storage location from corresponding to the stored configuration data (“network credentials to a secure storage location,” See Paragraph 110);

determining a storage time from corresponding to the stored configuration data (“timestamp,” See Paragraph 150);

determining authentication data corresponding to an administrator of the cluster (“authenticate the client device or its owner using password verification, biometric identification, cross-referencing an identifier of the client device with a set of known authorized devices, or other such verification techniques,” See Paragraph 87); and

forming the machine-readable code based on the storage location, the storage time, and the authentication data (“each new IoT device 101-105 is assigned a unique code which is communicated to the IoT hub 110 during the pairing process. For example, the unique code may be embedded in a barcode,” See Paragraph 58).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Kumarasamy et al. (migration of an existing system) with Liu et al. (automatic wireless network authentication in an IoT system).  This would have facilitated registration and configuration of a new device using a machine-readable code.  See Liu et al. Paragraphs 2-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: configuration data.  

With respect to claim 8, it is rejected on grounds corresponding to above rejected claim 3, because claim 8 is substantially equivalent to claim 3.

With respect to claim 9, it is rejected on grounds corresponding to above rejected claim 4, because claim 9 is substantially equivalent to claim 4.

The Kumarasamy et al. reference as modified by Liu et al. teaches all the limitations of claim 6.  With respect to claim 10, Liu et al. teaches the method of claim 6, further comprising receiving a selection that selects the stored configuration data, wherein the machine-readable code is formed in response to the selection that selects the stored configuration data (“each new IoT device 101-105 is assigned a unique code which is communicated to the IoT hub 110 during the pairing process. For example, the unique code may be embedded in a barcode,” See Paragraph 58).

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 5, because claim 11 is substantially equivalent to claim 5.

The Kumarasamy et al. reference as modified by Liu et al. teaches all the limitations of claim 6.  With respect to claim 12, Liu et al. teaches the method of claim 6, wherein the machine-readable code is a quick response code, a bar code, an image code, or some combination thereof (“each new IoT device 101-105 is assigned a unique code which is communicated to the IoT hub 110 during the pairing process. For example, the unique code may be embedded in a barcode,” See Paragraph 58).

The Kumarasamy et al. reference as modified by Liu et al. teaches all the limitations of claim 6.  With respect to claim 13, Kumarasamy et al. teaches the method of claim 6, wherein the cluster is a multi-node cluster (“An RDM may be used to facilitate clustering between virtual machines or between physical and virtual machines. The RDM between a virtual machine and a LUN may be configured in either a virtual compatibility mode (a "virtual RDM" or "VRDM") or a physical compatibility mode (a "physical RDM" or "PRDM"),” See Paragraph 35).

With respect to claim 14, Kumarasamy et al. teaches a computer program product for cluster configuration restoration, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
transmit configuration data automatically without human intervention for a cluster to storage, wherein the cluster comprises a plurality of individual computing nodes (“the system can automatically detect the configuration and resource usage of the physical machine and determine a desired configuration and location of the new virtual machine,” See Paragraph 24), the configuration data comprises configuration data for each individual computing node of the plurality of individual computing nodes, and the storage stores multiple versions of the configuration data taken at different times (“storing, tracking, and using non-production copies of data from a physical machine, such as snapshot copies and backup copies, in order to migrate production data or metadata so that it is accessible and useable by a new virtual machine,” See Paragraph 42);

transmit a notification indicating that the cluster is inoperable (“migration system may receive notifications that the physical machine has experienced an increased number hard disk errors, has experienced reduced performance, is older than a threshold age or time (e.g., over three years old,) has lost some of its data redundancy protection or a disk drive (e.g., if a RAID volume has failed), has lost network connectivity, has been infected by a virus, or otherwise presented symptoms indicative of system, application, or data instability,” See Paragraph 52).  Kumarasamy et al. does not disclose a code generation module.
However, Liu et al. teaches receive a machine-readable code corresponding to the configuration data in response to transmitting the notification (“each new IoT device 101-105 is assigned a unique code which is communicated to the IoT hub 110 during the pairing process. For example, the unique code may be embedded in a barcode,” See Paragraph 58), wherein the machine-readable code comprises:

a storage location from the configuration data (“network credentials to a secure storage location,” See Paragraph 110);

a storage time from the configuration data: and authentication data corresponding to an administrator of the cluster (“timestamp,” See Paragraph 150);

decode information from the machine-readable code, wherein the information comprises the storage location, the storage time, and the authentication data (“authenticate the client device or its owner using password verification, biometric identification, cross-referencing an identifier of the client device with a set of known authorized devices, or other such verification techniques,” See Paragraph 87);

authenticate an administrator using authentication data from the machine-readable code (“each new IoT device 101-105 is assigned a unique code which is communicated to the IoT hub 110 during the pairing process. For example, the unique code may be embedded in a barcode,” See Paragraph 58).

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 3, because claim 17 is substantially equivalent to claim 3.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 4, because claim 18 is substantially equivalent to claim 4.

The Kumarasamy et al. reference as modified by Liu et al. teaches all the limitations of claim 14.  With respect to claim 19, Liu et al. teaches the computer program product of claim 14, wherein the authentication data comprises authentication information used to access the configuration data on the storage (“authenticate the client device or its owner using password verification, biometric identification, cross-referencing an identifier of the client device with a set of known authorized devices, or other such verification techniques,” See Paragraph 87)

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 12, because claim 20 is substantially equivalent to claim 12.

The Kumarasamy et al. reference as modified by Liu et al. teaches all the limitations of claim 14.  With respect to claim 21, Liu et al. teaches the apparatus of claim 1, wherein the data collection module and the code generation module are part of a cloud computing network (“cloud service 1220 over the Internet 1222,” See Paragraph 113).

The Kumarasamy et al. reference as modified by Liu et al. teaches all the limitations of claim 14.  With respect to claim 22, Liu et al. teaches the method of claim 6, wherein a cloud computing network receives the configuration data and forms the machine-readable code (“cloud service 1220 they may be automatically provided to the IoT device 1300 which will then seamlessly connect to the network,” See Paragraph 116).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8-14, 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The nature of the amendment to the claims was discussed in the 09/08/2021 interview with the applicants’ representative.
The Liu et al. (US Pub. No. 20170195318, previsouly used, has been combined with the Kumarasamy et al. reference  (US Pub. No. 20130262638) in this action. 


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20130261804 is directed to INTERFACE FOR ADJUSTMENT OF PORTIONS OF A BUILDING AUTOMATION SYSTEM:   [0012] a network independent interface approach for building automation systems. Users set their desired environmental settings using an application executed by a processor in a mobile computing device. Once the desired settings are set in the application, a machine readable code is generated and displayed. That code is then presented to a reader that is connected to the building automation system. The reader reads the code and the building automation system decodes the data contained in the code and adjusts the environmental controls accordingly for a location located by the reader or encoded in the code.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.A/               Examiner, Art Unit 2154              


/HOSAIN T ALAM/               Supervisory Patent Examiner, Art Unit 2154